      CASE 0:19-cv-02322-DSD-TNL Document 22 Filed 11/26/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       Civil No. 19-2322(DSD/TNL)


Laura Loomer,


                       Plaintiff,

       v.
                                                       ORDER
Rashida Harbi Tlaib,


                       Defendant.




      This matter if before the court upon defendant Rashida Harbi

Tlaib’s request for an extension of time in which to file a reply

brief.      The request follows plaintiff Laura Loomer’s failure to

timely file an opposition to Tlaib’s motion to dismiss.          Under the

circumstances, the court agrees that an extension is appropriate.

      Accordingly, IT IS HEREBY ORDERED that:

      1.      The request for an extension [ECF No. 19] is granted;

and

      2.      Defendant has until December 3, 2019, to file a reply in

support of her motion to dismiss.




Dated:      November 26, 2019       s/David S. Doty          ___
                                    David S. Doty, Judge
                                    United States District Court
